DETAILED ACTION

	Acknowledgement is made of the amendment and response filed on 3/16/2022.  Claims 2-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,010,844 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 2, a user device, comprising:
a processor;
a display unit;
a wireless communications hardware unit; and

determining, at the user device, location data generated from the wireless communications hardware unit of the user device, wherein the wireless communications hardware unit includes at least one of a global positioning system (GPS) receiver or a wireless data network transmitter;
transmitting the location data to a server system for a determination whether a potential account overdraft exists for an account of a user of the user device;
receiving, from the server system, a notification of the potential account overdraft,
wherein the notification includes one or more electronically selectable options intended to
prevent the potential account overdraft;
displaying, on the display unit, the one or more electronically selectable options intended to prevent the potential account overdraft; and
receiving, from the user, a selection of a particular one of the one or more electronically selectable options intended to prevent the potential account overdraft;
regarding claim 9, a method, comprising:
determining, at a user device, location data generated from a wireless communications hardware unit of the user device, wherein the wireless communications hardware unit includes at least one of a global positioning system (GPS) receiver or a wireless data network transmitter;
transmitting the location data from the user device to a server system for a determination whether a potential account overdraft exists for an account of a user of the user device;
receiving, at the user device from the server system, a notification of the potential account overdraft, wherein the notification includes one or more electronically selectable options intended to prevent the potential account overdraft;

receiving, at the user device from the user, a selection of a particular one of the one or more electronically selectable options intended to prevent the potential account overdraft;
regarding claim 16, a non-transitory computer-readable medium having stored thereon instructions executable by a user device to cause the user device to perform operations comprising:
determining location data generated from a wireless communications hardware unit of the
user device, wherein the wireless communications hardware unit includes at least one of a global positioning system (GPS) receiver or a wireless data network transmitter;
transmitting the location data to a server system for a determination whether a potential account overdraft exists for an account of a user of the user device;
receiving, from the server system, a notification of the potential account overdraft, wherein the notification includes one or more electronically selectable options intended to prevent the potential account overdraft;
displaying, on a display unit of the user device, the one or more electronically selectable options intended to prevent the potential account overdraft; and
receiving, from the user, a selection of a particular one of the one or more electronically selectable options intended to prevent the potential account overdraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 21, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876